Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

GRAY MANUFACTuRlNG CoMPANY, INC.,

Plaintiff,
Case No.

V.

SEFAC S.A. and
SEFAC USA INC.,

Defendant.

 

 

COMPLAINT AND JURY DEMAND

Plaintiff Gray Manufacturing Company, Inc. (“Gray”), for its complaint against

Defendants Sefac S.A. and Sefac USA Inc. (“SefacUSA”), states:
w

l. Gray is a corporation duly organized and existing under the laws of the State of
Missouri and having its principal place of business at 3501 S. Leonard Rd., St. Joseph, Missouri
64503.

2. Sefac S.A. is a corporation organized under the laws of France, with its principal
business office located at l Rue Andrew Compain, Montherme, France 08800.

3. SefacUSA is a Delaware corporation with a principal place of business at 381
Nina Way, Warminster, Pennsylvania 18974. Upon information and belief, SefacUSA is a
wholly-owned subsidiary of Sefac S.A.

Jurisdiction and Venue

4. This is an action arising under the patent laws, Title 35, United States Code, for

Sefac S.A.’s and SefacUSA’s infringement and inducement of infringement of U.S. Patent No.

10,214,4()3 B2 (“the ‘403 Patent”).

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 2 of 10

5. This Court has subject-matter jurisdiction under 28 U.S.C. §§ 1331 and 1338(a).

6. This Court has personal jurisdiction over Sefac S.A. because, on information and
belief, it has directly or through its agent SefacUSA indirectly transacted business in the State of
Pennsylvania by shipping and contracting to ship into this state the wireless portable vehicle lift
systems that are the subject of this Complaint and, through its agent SefacUSA, it regularly
conducts business in Pennsylvania and has committed infringing acts within Pennsylvania,
including selling, offering for sale, using, and/or importing the wireless portable vehicle lift
systems that infringe the ‘403 Patent. Alternatively, this Court has personal jurisdiction over
Sefac S.A. under Rule 4(k)(2) of the Federal Rules of Civil Procedure because the claim for
patent infringement alleged in this Complaint arises under the Federal Patent Laws, on
information and belief Sefac S.A. is not subject to jurisdiction in any State’s courts of general
jurisdiction, and the exercise of jurisdiction is consistent with the United States Constitution and
laws.

7. This Court has personal jurisdiction over SefacUSA because, on information and
belief, SefacUSA is registered as a foreign entity in Pennsylvania, regularly conducts business in
Pennsylvania, and has committed infringing acts within Pennsylvania, including making, selling,
offering for sale, using, and/or importing the wireless portable vehicle lift systems that infringe
the ‘403 Patent.

8. Venue is proper in this judicial district for Sefac S.A. in that it is an alien
corporation that may be sued in any judicial district. Venue is proper in this judicial district
under 28 U.S.C. § 1400(b) for SefacUSA because it maintains a physical office and integrated
workshop located in this judicial district that serves as its regular and established place of

business. And, as described herein, SefacUSA has committed acts of infringement in this judicial

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 3 of 10

district by selling, offering for sale, using, and/or importing wireless portable vehicle lift systems
that infringe the ‘403 Patent.
Background

9. Gray is in the business of designing, manufacturing, and selling vehicle lift
systems, such as portable vehicle lifts that can be positioned around a vehicle and can cooperate
to raise and lower the vehicle. Portable vehicle lifts manufactured and offered for sale by Gray
are illustrated below. Notably, the Gray portable vehicle lifts shown below are configured to
communicate with each other wirelessly, such that physical wires or cables are not required for

the portable vehicle lifts to function together to raise and lower vehicles.

  
    

12

  

10. The ‘403 Patent, entitled “Wireless Vehicle Lift System with Enhanced Electronic
Controls,” was duly and legally issued on February 26, 2019, by the United States Patent and
Trademark Offrce. A copy of the ’403 Patent is attached as Exhibit A.

11. Sefac S.A. is, upon information and belief, importing or inducing SefacUSA to
import into the United States and to sell wireless portable vehicle lift systems that infringe and
are intended to be operated in methods that infringe the ‘403 Patent. The wireless portable
vehicle lift systems comprise sets of SW2 wireless column lifts, including model SW2.2 wireless

column lifts.

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 4 of 10

12. SefacUSA is using, selling, and offering to sell in the United States, and, upon
information and belief, is importing into the United States, Wireless portable vehicle lift systems
that infringe and are intended to be operated in methods that infringe one or more claims of the
‘403 Patent. The wireless portable vehicle lift systems comprise sets of SW2 wireless column
lifts, including model SW2.2 wireless column lifts.

13. SefacUSA is selling or offering for sale the infringing wireless portable vehicle
lift systems comprising the SW2 wireless column lifts on its website www.sefacusa.com. An
image from SefacUSA’s website illustrating the SWZ wireless column lifts being offered for sale

in the United States is reproduced below.

0 g .r.,§.¢.m..`,¢ m it
MM < > umw-v
l 7 sEFAc “ ”"'“'

g flow g mill f sEvaGl Ruuimc£s Emlcs Nrws Hlsium

    

HomdlwodlMomhmlumn ups/ormmrdmtes/Themmd¢ssco|\mn|m

lHE SW2 W|RELESS COlUMN l|FI

mswzmdscolnnnbhuvvmhmsmml

Ammpmvdmnvnunmonsysnm

'[ -TEIMSI

14. Sefac S.A. and SefacUSA are inducing infringement of the ‘403 Patent by
actively encouraging SefacUSA’s customers to operate wireless portable vehicle lift systems
comprising the SW2 wireless column lifts using methods that, upon information and belief,

Sefac S.A. and SefacUSA know infringe the ‘403 Patent. For example, Sefac S.A. and

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 5 of 10

SefacUSA provide operator's handbooks and, via online websites, instructional videos that
instruct customers to operate the wireless portable vehicle lift systems comprising the SWZ
wireless column lifts in manners that infringe the ‘403 Patent. Snapshots from such instructional
videos posted by Sefac S.A. on the YouTube video sharing website and provided on SefacUSA’s

website and are presented below.

§ -VouTube

 

SEFAC SW2

; wu SEFACL'FT suescR\aE as

Vldeo de presentation des colonnes sans til SEFAC - ere|ess momle column lifts - Vors!e|lunq der
kabel|osen Radgrelfer der Flrma SEFAC

Sefc S.A.’s YouTube video sharing website posting

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 6 of 10

SEFAC SWZ

9 YouTube

 

SefacUSA’s website posting

15. Upon information and belief, the wireless portable vehicle lift systems comprising
the SW2 wireless column lifts infringe at least independent claim 1 of the ‘403 Patent and
methods of operating the wireless portable vehicle lift systems infringe at least independent
claims 14, 19 and 22 of the ‘403 Patent. To illustrate infringement of the ‘403 Patent, Plaintiff
has attached hereto as Exhibit B a claim chart showing how the wireless portable vehicle lift
systems comprising the SW2 wireless column lifts and their methods of operation satisfy each of
the claimed limitations of independent claims 1, 14, 19 and 22 of the ‘403 Patent. The claim
chart of Exhibit B is incorporated herein by reference in its entirety.

16. Sefac S.A.’s and SefacUSA’s activities described above are without authorization
or license from Gray.

17. Sefac S.A. and SefacUSA have received notice of the ’403 Patent by way of a

January 10l 2019 e-mail communication notifying SefacUSA’s counsel of the publication of the

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 7 of 10

application that issued as the ‘403 Patent and a February 14, 2019 e-mail communication
notifying SefacUSA’s counsel of the issue date of the ‘403 Patent.

Count I - Patent Infringement

18. Gray incorporates by reference and re-alleges the allegations in Paragraphs 1-17,
above, as if fully set forth herein.

19. Gray owns by assignment all right, title, and interest in and to the ‘403 Patent,
including full rights to recover past and future damages thereunder.

20. Upon information and belief, Sefac S.A. has infringed one or more claims of the
‘403 Patent by importing wireless portable vehicle lift systems comprising the SW2 Wireless
column lifts into the United States and/or has actively induced infringement of the ‘403 Patent by
inducing SefacUSA to import, use, sell, and/or offer for sale wireless portable vehicle lift
systems comprising the SW2 wireless column lifts in the United States.

21. Upon information and belief, SefacUSA has infringed one or more claims of the
‘403 Patent by importing, using, selling, and/or offering to sell wireless portable vehicle lift
systems comprising the SW2 wireless column lifts in the United States.

22. Upon information and belief, Sefac S.A. and SefacUSA have induced customers
to directly infringe the ’403 Patent by instructing the customers to use the wireless portable
vehicle lift systems comprising the SW2 wireless column lifts in methods that directly infringe
the ’403 Patent with knowledge that the customers’ use of the systems in performing the
methods results in infringement of the ‘403 Patent.

23. Gray has been, and continues to be, greatly damaged by reasons of these acts of
infringement and, upon information and belief, Sefac S.A. and SefacUSA will continue to

infringe and actively induce infringement of the ‘403 Patent.

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 8 of 10

24. Upon information and belief, Sefac S.A. and SefacUSA have deliberately and
willfully infringed and actively induced infringement of the ’403 Patent, with full notice and
knowledge thereof. Upon information and belief, Sefac S.A. and SefacUSA have acted despite
an objectively high likelihood that their actions constitute infringement and are inducing
infringement of the ’403 Patent and knew or should have known of that objectively high risk at
least as of January 10, 2019, when its counsel was given notice of the publication of the patent
application that issued as the ‘403 Patent.

25. Upon information and belief, Sefac S.A. and SefacUSA have received and will
continue to receive gains, profits and advantages from their infringing activities, in an amount
not presently known to Gray.

26. Gray has suffered and will continue to suffer irreparable harm in its trade and
business as a result of Sefac S.A.’s and SefacUSA’s infringement and inducement of
infringement of the ‘403 Patent, for which Gray is entitled to both preliminary and permanent
injunctive relief pursuant to 35 U.S.C. § 283.

27. Gray has suffered and will continue to suffer monetary damages, in an amount not
yet presently known, as a result of Sefac S.A.’s and SefacUSA’s infringement and inducement of
infringement of the ‘403 Patent.

28. Gray is entitled to monetary damages pursuant to 35 U.S.C. § 284 in an amount to
be proven at trial.

Prayer for Relief
Based on the foregoing, Gray prays for judgment against Sefac S.A. and SefacUSA as

follows:

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 9 of 10

A finding that Sefac S.A. and SefacUSA have directly infringed one or more
claims of the ‘403 Patent under 35 U.S.C. § 271(a).
A finding that Sefac S.A. and SefacUSA have induced infringement of one or
more claims of the ‘403 Patent under 35 U.S.C. § 27l(b).
An order enjoining Sefac S.A. and SefacUSA and their respective officers,
directors, managers, employees, affiliates, agents, representatives, parents,
subsidiaries, successors, and assigns; those in privity with them; and all others
aidingl abetting, or acting in concert or active participation with them from:
(1) making, using, selling, offering to sell in the United States,

or importing into the United States, any wireless portable

vehicle lift systems covered by the ‘403 Patent; or
(2) otherwise directly or indirectly infringing the ‘403 Patent.
Compensatory damages under 35 U.S.C. § 284 in an amount adequate to
compensate Gray for the infringement by Sefac S.A. and SefacUSA.
Treble damages under 35 U.S.C. § 284.
An order that Sefac S.A. and SefacUSA account to Gray for all sales, revenues,
and profits derived from its infringing activities and that three times those profits
be disgorged and paid to Gray under 35 U.S.C. § 284.
Attorney fees under 35 U.S.C. § 285.
Pre- and post-judgment interest.
Costs of the action.
Such other and further relief as allowed at law or in equity that the Court deems

just.

Case 2:19-cV-00899-.]S Document 1 Filed 03/01/19 Page 10 of 10

Jug Demand

Gray demands a trial by jury on all issues so triable.

March 1l 2019

Respectfully Submitted,

iMr\ra/\/

warrant J. Conro;>l§gA Bar No. 36433
wconroy@campbell-trial-lawyers.com

Katherine A. Wang, PA Bar No. 204158
kwang@campbell-trial-lawyers.com

Meaghann C. Porth, PA Bar No. 307629
mporth@campbell-trial-lawyers.com

CAMPBELL CoNRoY & O’NEIL, PC

1205 Westlake Drive

Suite 330

Berwyn, Pennsylvania 19312

(610) 964-6380 Fax: (610) 964-1981

Michael B. Hurd, KS Bar No. 12521 (Pro Hac
Vice to be filed)
mhurd@hoveywilliams.com
Kameron D. Kelly, KS Bar No. 19900 (Pro
Hac Vice to be filed)
kdk@hoveywilliams.com
HovEY WlLLIAMs LLP
10801 l\/lastin Boulevard, Suite 1000
84 Corporate Woods
Overland Park, Kansas 66210
(913) 647-9050 Fax: (913) 647-9057

Kenneth E. Siemens, MO Bar No. 41914 (Pro

Hac Vice to be filed)
kensiemens@mtselaw.com

MURPHY, TAYLoR, SIEMENS & ELLloTT P.C.

3007 Frederick Avenue

St. Joseph, Missouri 64506

(816) 364-6677 Fax: (816) 364-9677

ATTORNEYS FOR PLAINTIFF

10

